FILED
11/12/2015 11:04:01 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                                   CAUSE NO. 2015CI11882

             EATON COMMERCIAL, L.P.,                           §           IN THE DISTRICT COURT
                                                                                               FILED IN
                 Plaintiff,                                    §                        4th COURT OF APPEALS
                                                               §                         SAN ANTONIO, TEXAS
             VS.                                               §                       11/13/2015
                                                                           45th JUDICIAL  DISTRICT10:11:48 AM
                                                               §                          KEITH E. HOTTLE
             PARADIGM HOTEL SA RIVERWALK, LP                   §                                Clerk
                 Defendant.                                    §           BEXAR COUNTY, TEXAS

                                                    NOTICE OF APPEAL

                     Now comes EATON COMMERCIAL, L.P., Plaintiff in the above-styled and -numbered

             cause and, pursuant to Tex. R. App. P. 25, files this, its Notice of Appeal, and states as follows:

                     Notice is hereby given that EATON COMMERCIAL, L.P., Plaintiff in the above-styled

             and numbered cause, appeals to the Court of Appeals for the Fourth Court of Appeals District of

             Texas, from the Judgment entered on October 12, 2015. The Judgment is memorialized in the

             Judge’s docket notes for an October 6, 2015 hearing and the following underlying orders, which

             are hereby included in this appeal:

             O00001 10/12/2015 ORDER DENYING PLNTF'S PETITION TO INTERPRET, REMAND
                               FOR FURTHER PROCEEDINGS &/OR CONFIRM
                               ARBITRATION AWARD & FORECLOSE ON MECHANIC'S LIEN
                               JUDGE: JOHN D. GABRIEL, JR.
                               VOL: 4462 PAGE: 347 PAGE COUNT: 1

             O00002 10/12/2015 ORDER DENYING PLNTF'S MOTION FOR COSTS & EXPENSES
                               RELATING TO 9.2.15 HEARING
                               JUDGE: JOHN D. GABRIEL, JR.
                               VOL: 4462 PAGE: 348 PAGE COUNT: 1

             O00003 10/12/2015 ORDER ON PLNTF'S MOTION FOR TRADITIONAL & NO-
                               EVIDENCE SUMMARY JUDGMENT
                               JUDGE: JOHN D. GABRIEL, JR.
                               VOL: 4462 PAGE: 349 PAGE COUNT: 1

             O00004 10/12/2015 ORDER GRANTING MOTION TO CONFIRM AWARD
                               JUDGE: JOHN D. GABRIEL, JR.
                               VOL: 4462 PAGE: 387 PAGE COUNT: 14




             [7612.024/808413/1]                         -1-
Dated November 12, 2015.                        Respectfully submitted,

                                                GARDNER LAW
                                                745 E. Mulberry, Suite 500
                                                San Antonio, Texas 78212-3167
                                                Telephone: (210) 733-8191
                                                Telecopier: (210) 733-5538
                                                Email: wsommers@gardnertx.com

                                                By:/s/ William W. Sommers__________
                                                   WILLIAM W. SOMMERS
                                                   State Bar No. 18842600

                                                ELIZABETH H. CONNALLY
                                                State Bar No. 24073635
                                                EARL & CONNALLY, PLLC
                                                601 N.W. Loop 410, Suite 390
                                                San Antonio Texas 78216
                                                Telephone: (210) 222-1500
                                                Email: ehconnally@eclegal.biz

                                                   ATTORNEYS FOR EATON
                                                   COMMERCIAL, L.P.

                               CERTIFICATE OF SERVICE

       This is to certify that on the 12th day of November 2015, a true and correct copy of the
above and foregoing was served on the following pursuant to the Texas Rules of Civil Procedure.

        Stephanie O’Rourke                         VIA E-FILING
        Gabriel Head
        COKINOS, BOSIEN & YOUNG
        10999 West IH-10, Suite 800
        San Antonio, Texas 78230

        Clerk                                      VIA E-FILING
        Fourth Court of Appeals
        Cadena-Reeves Justice Center
        300 Dolorosa Suite 3200
        San Antonio, TX 78205-3037


                                                   /s/ William W. Sommers_________
                                                   WILLIAM W. SOMMERS




[7612.024/808413/1]                       -2-